DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/21 has been entered.
 
3. 	Claims 56-68 and 71-78 are pending upon entry of amendment filed on 4/30/21.  The correct numbering is in effect and the claim numbers in the rejection is amended accordingly.

4.	The following rejections remain.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(s) 56-68, 71-75 and 76-77 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pat 7,229,645 (IDS reference, of record) for the reasons set forth in the office action mailed on 3/1/21.

The ‘645 patent teaches spray-freeze drying method of making dry vaccine comprising HBsAg and aluminum hydroxide in the presence of trehalose (col. 24-30) and the antigen is adsorbed on to the aluminum hydroxide. 

The ‘645 patent teaches a spray freeze drying method that comprises making a liquid formulation of HBsAg adsorbed to aluminum adjuvant and then pumped into an ultrasonic atomizer that sprays the liquid formulation into a liquid nitrogen containing pan (e.g. freezing surface); the pan, containing frozen particles of HBsAg aluminum is transferred to pre-cooled freeze dryer and liquid nitrogen is evaporated and lyophilized.   The “applying a liquid…to freezing surface and allowing…: steps are taught (col. 25-26).  As the prior art teaching and the claimed method are identical, claim 62 reciting vapor-liquid interfaces of less than 500cm-1 area/volume and claim 64 reciting the freezing rate of droplet is between 10K/second and 10 3K/second are included in this rejection.

The ‘645 patent teaches the moisture content at 3% (Table 2, Batch 156-35-2) and Adju-Phos, AlPO4 (col. 52) and claim 68 is included.

Given that the “thin film” has not been specified in the specification but the thin-film freezing in p. 83 of the specification of the instant application uses antigen composition drops on pre-cooled surface and freeze drying, the methods in the ‘645 patent read on the claimed method. 

The ‘645 patent further teaches the spraying of droplets within the ranges of 20-80um (col. 51) on to the pan containing liquid nitrogen readable upon “a solid freezing surface” of claim 1 and claims 76-77 reciting thickness of less than 500um are included in this rejection.

The ‘645 patent teaches uses of trehalose, mannitol, and/or dextran in Tables 1-2 and the total weight percent of the excipients in the alum adjuvanted vaccine (batch #138-16-1) appears to be oC (Table 1.13).  Therefore, the reference teachings anticipate the claimed invention.

Applicant’s response filed on 4/30/21 have been fully considered but they were not persuasive.

Applicant has asserted that the ‘645 patent fails to teach all the limitations of the claimed invention.  Applicant has asserted that the ‘645 patent employs atomized liquid droplets into liquid nitrogen containing pan and they are not frozen on the surface of the pan.  The droplets of the ‘645 patent freeze in liquid nitrogen while the claimed methods result in formation of larger droplets frozen on a solid freezing surface.

Applicant further asserted that the claimed invention does not require reconstitution to utilize the thin film antigen composition. 

However, col. 51 of the ‘645 patent discloses that the atomized droplet was sprayed into the liquid nitrogen containing pan and sizes of the droplets are within 20-80um.  As Applicant acknowledges, the liquid is being sprayed onto the pan (e.g. solid) containing liquid nitrogen (e.g. freezing).  Applicant is deemed to interpret that the depth of liquid nitrogen in the pan is deep enough to create the freezing droplet within the liquid nitrogen.  Unlike Applicant’s assertion, the liquid nitrogen of the pan is enough to serve as a freezing media so that 20-80um of droplet is being created. The thickness frozen composition is less than 500um including 20-80 um in claims 77-78.  Drying step of the frozen droplets was achieved at -55oC (col. 51) in the ‘645 patent.  

Further, Applicant’s assertion of the reconstitution step is not required in the claimed method is not relevant.  The asserted step is not recited or the claimed method consist of applying the liquid and allowing the liquid freezes.  Applicant is advised to recite sizes of the resultant thin film in claim 1 that may differentiate the claimed method from the prior art.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 56-68 and 71-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat 7,229,645 (IDS reference, of record) in view of Engstrom et al., (Pharmaceutical Research, 25(6):2008, pp. 1334-1346, IDS reference, of record) for the reasons set forth in the office action mailed on 3/1/21.

The teachings of the ‘645 patent have been discussed, supra.

The disclosure of the ‘645 patent differs from the instant claimed invention in that it does not teach the particle sizes of 10nm-5um as in claim 76 of the instant application. 

Engstrom et al teach a method of lyophilization protein formulation that results in particles having average diameters between 10nm-5um (Table III).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of spray drying as taught by the ‘645 patent to utilize the methods taught by the Engstrom reference. 



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 4/30/21 have been fully considered but they were not persuasive.

IN light of the discussion above in section 7 of this office action, the rejection is maintained.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 3, 2021